Citation Nr: 0421559	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  94-37 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
personality disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as secondary to the 
veteran's service-connected venereal herpes.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.

5.  Entitlement to an effective date prior to March 9, 1992 
for the grant of a 10 percent evaluation for the veteran's 
residuals of a fracture of the left distal radius.

6.  Entitlement to an increased evaluation for residuals of a 
fracture of the left distal radius, currently evaluated as 10 
percent disabling.

7.  Entitlement to an initial evaluation in excess of 10 
percent for venereal herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had honorable active duty service from February 
1979 to June 1987.  He was also given an "other than 
honorable" discharge for a period of active duty service 
from June 1987 to July 1988, and benefits are not payable for 
diseases or injuries arising from this period.  See 38 C.F.R. 
§ 3.312 (2003).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California in January 1993, July 1994, December 
1996, and July 2001.

The veteran's appeal also initially included a claim of 
entitlement to service connection for a right wrist disorder.  
However, the veteran withdrew this claim during his April 
1994 VA hearing.

As indicated in the REASONS AND BASES section below, the 
Board has reopened the veteran's claim of entitlement to 
service connection for a right shoulder disorder.  This 
claim, along with the issues of entitlement to service 
connection for PTSD, to include as secondary to the veteran's 
service-connected venereal herpes; entitlement to service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder; entitlement to an effective date prior to 
March 9, 1992 for the grant of a 10 percent evaluation for 
the residuals of a fracture of the left distal radius; 
entitlement to an increased evaluation for residuals of a 
fracture of the left distal radius; and entitlement to an 
initial evaluation in excess of 10 percent for venereal 
herpes are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claims.

2.  The veteran's claims of entitlement to service connection 
for a personality disorder and a right shoulder disorder were 
initially denied in an unappealed May 1989 rating decision.

3.  Evidence added to the claims file since the May 1989 
rating decision is new but does not bear directly and 
substantially on the question of whether the veteran's 
personality disorder, which is congenital in nature, 
progressed at an abnormally high rate during his period of 
honorable active service.

4.  Evidence added to the claims file since the May 1989 
rating decision is new and bears directly and substantially 
on the question of whether the veteran has a current right 
shoulder disorder that is etiologically related to service.  




CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for a personality 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.159 (2003); 38 C.F.R. § 3.156 (2000).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a right shoulder disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.159 (2003); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo in nature or instead represents 
an effort to reopen a previously denied claim.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claims has been met.  The RO provided such notification in a 
letter issued in May 2003.  By this letter, the RO has also 
informed the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the RO, in a 
June 2003 Supplemental Statement of the Case, readjudicated 
these claims under the VCAA.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the RO initially denied the veteran's claims 
for service connection for a personality disorder and a right 
shoulder disorder in a rating decision issued in May 1989.  
The veteran was notified of this decision in the same month 
but did not respond within the following year.  Accordingly, 
this decision is "final" under 38 U.S.C.A. § 7105(c), and 
it is the evidence received after the issuance of this 
decision that must be considered in determining whether the 
veteran's claims should be reopened.

In regard to claim of entitlement to service connection for a 
personality disorder, the Board observes that the RO, in the 
May 1989 rating decision, noted that the veteran was found to 
have a personality disorder, not otherwise specified, with 
antisocial, dependent, and passive/aggressive traits in 
September 1987.  The RO indicated in its decision that the 
veteran's diagnosed personality disorder was constitutional 
or developmental in nature.  See 38 C.F.R. § 3.303(c) 
(personality disorders are not considered diseases "within 
the meaning of applicable legislation"); but see also 
VAOPGCPREC 67-90 (July 18, 1990) (service connection may be 
granted for hereditary diseases which either first manifest 
themselves during service or which preexist service and 
progress at an abnormally high rate during service).  

Subsequently obtained relevant medical records include copies 
of service medical records, dated from February 1979 to June 
1988; VA treatment records, dated from July 1991 to April 
2001; a statement from Edward A. Ridgill, M.D., dated in 
September 1998; and the report of an April 2001 VA 
psychiatric examination.  These records confirm the diagnosis 
of a personality disorder, but this diagnosis was already of 
record at the time of the May 1989 rating decision.  While 
Dr. Ridgill, in his statement, related depression and 
psychosis to the veteran's service-connected venereal herpes, 
and the VA examination report contains commentary relating 
PTSD to service, there is no evidence of record suggesting 
that the veteran's personality disorder, in and of itself, 
progressed at an abnormally high rate during his period of 
honorable active service.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
April 1994 VA hearing testimony.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the evidence added to the claims file since the 
adverse May 1989 rating decision is new but does not bear 
directly and substantially on the question of whether the 
veteran's personality disorder progressed at an abnormally 
high rate during his period of honorable active service.  
Accordingly, this evidence is not "material," as defined 
under 38 C.F.R. § 3.156(a) (2000), and the veteran's claim 
for service connection for a personality disorder is not 
reopened.

The factual circumstances surrounding the veteran's 
previously denied claim for service connection for a right 
shoulder disorder are quite different, however.  In the May 
1989 rating decision, the RO cited treatment for right 
shoulder pain in June 1980 but found no evidence of a current 
disorder.  Subsequently, however, the veteran was seen at a 
VA facility for right shoulder pain in February 1992.  A June 
1990 VA treatment record reflects current signs of right 
shoulder impingement on examination, and the veteran was 
diagnosed with right shoulder tendonitis in December 1990.  

As there was no evidence of a current right shoulder disorder 
at the time of the May 1989 rating decision, this new 
evidence of a current disorder bears directly and 
substantially on the question of whether the veteran has a 
current right shoulder disorder that is etiologically related 
to service.  Accordingly, the Board deems these new records 
to be new and material evidence, and the veteran's claim of 
entitlement to service connection for a right shoulder 
disorder is reopened.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (the veteran is not required to demonstrate 
that new and material evidence, in and of itself, would 
probably change the outcome of the claim; rather, the 
emphasis is on the completeness of the evidentiary record).  

Having reopened the veteran's claim, the Board must now 
address whether de novo consideration of this claim is 
appropriate at the present time.  In this regard, the Board 
has determined that additional development is necessary prior 
to final Board action.  Accordingly, and for reasons 
described below, this case will be remanded for further 
development.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a personality 
disorder is not reopened; the appeal is denied as to this 
issue.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right 
shoulder disorder; to that extent only, the appeal is 
granted.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for a right shoulder disorder, the Board observes 
that the veteran has not been afforded a VA examination 
addressing the etiology of this currently diagnosed disorder.  
Such an examination is "necessary" under 38 U.S.C.A. 
§ 5103A(d), as the veteran was treated for complaints of 
right shoulder symptomatology during service.

Regarding the claim of entitlement to service connection for 
PTSD, the veteran has presented two alternate theories.  
First, he has suggested that this disability was incurred as 
secondary to his service-connected venereal herpes, and this 
contention was directly addressed in an addendum to the 
report of his April 2001 VA psychiatric examination.  His 
alternate theory is that he incurred PTSD as secondary to 
stressful experiences during service, and these allegations 
are supported in the April 2001 examination report.  Under 
38 C.F.R. § 3.304(f) (2003), however, such "stressors" must 
be corroborated.  While the veteran provided a brief 
description of such stressful experiences in a November 2000 
statement, the RO has not taken any steps to get further 
information from the veteran that would aid in verifying 
those experiences.  Consequently, this issue will have to be 
developed further.

The veteran has also applied for service connection for an 
acquired psychiatric disorder, specifically to include 
bipolar disorder.  A review of the claims file shows that 
several psychiatric diagnoses have been rendered during the 
course of this appeal, including depression and paranoid 
schizophrenia.  The April 2001 VA psychiatric examination, 
however, did not directly address the question of whether a 
current psychiatric disorder other than PTSD was 
etiologically related to service.  A further examination is 
thus needed prior to the Board's adjudication of this claim.

Additionally, in this case, the RO has sent out two letters, 
dated in March 2001 and May 2003, addressing the veteran's 
rights and responsibilities under the VCAA regarding four of 
the issues on appeal.  To date, however, the RO has issued no 
such letter regarding the issues of entitlement to an 
effective date prior to March 9 1992 for the grant of 10 
percent evaluation for the veteran's residuals of a fracture 
of the left distal radius, entitlement to an increased 
evaluation for residuals of a fracture of the left distal 
radius, and entitlement to an initial evaluation in excess of 
10 percent for venereal herpes.  Such a letter needs to be 
issued prior to further Board adjudication of these claims.  
See Quartuccio v. Principi, supra.

Finally, regarding the veteran's increased evaluation claims, 
the Board observes that he has not been examined regarding 
venereal herpes since April 2001 or for his left wrist 
disorder since May 2000.  These examination reports are too 
old to provide a contemporaneous disability picture, and, 
accordingly, new examinations are needed.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the each of the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  Specifically, with 
regard to the claim of entitlement to 
service connection for PTSD, the veteran 
should be requested to provide as much 
detail as possible regarding specific 
events, dates, locations, and other 
persons involved with his reported 
stressors.  

2.  The RO should then review the file, 
make copies of the relevant documents and 
statements regarding the veteran's 
claimed PTSD stressors, and send such 
copies to the United States Armed 
Services Center for Research of Unit 
Records (Unit Records Center) for 
attempts of corroborating these 
stressors.  All responses received from 
the Unit Records Center should be added 
to the claims file and considered in 
determining whether the veteran has a 
corroborated stressor upon which his 
diagnosis of PTSD can be predicated.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of all current 
psychiatric disorders other than PTSD.  
The examiner is requested to review the 
entire claims file in conjunction with 
the examination.  For each psychiatric 
disorder other than PTSD that is 
diagnosed, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to the 
veteran's period of honorable service 
from February 1979 to June 1987.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

4.  The veteran should also be afforded a 
VA orthopedic examination to address the 
current symptoms and severity of his left 
wrist disorder and the etiology of his 
right shoulder disorder.  The examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
For the veteran's left wrist disorder, 
the examiner should conduct range of 
motion studies and provide information as 
to the presence and extent of painful 
motion and functional loss due to pain.  
For the right shoulder disorder, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such disorder 
is etiologically related to the veteran's 
period of honorable service from February 
1979 to June 1987.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

5.  The veteran should also be afforded a 
VA skin examination to address the 
current symptoms and severity of his 
service-connected venereal herpes.  
The examiner is requested to review the 
entire claims file in conjunction with 
the examination.  The examiner should 
address all current symptoms and also 
note which body areas are affected and 
the extent of coverage of the affected 
areas.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

6.  Then, the issues of entitlement to 
service connection for a right shoulder 
disorder; entitlement to service 
connection for PTSD, to include as 
secondary to the veteran's service-
connected venereal herpes; entitlement to 
service connection for an acquired 
psychiatric disorder, to include bipolar 
disorder; entitlement to an effective 
date prior to March 9, 1992 for the grant 
of 10 percent evaluation for the 
veteran's residuals of a fracture of the 
left distal radius; entitlement to an 
increased evaluation for residuals of a 
fracture of the left distal radius; and 
entitlement to an initial evaluation in 
excess of 10 percent for venereal herpes 
should be readjudicated.  The RO must 
consider the revised provisions of 
38 C.F.R. § 4.118 (2003) in 
readjudicating the claim for a higher 
initial evaluation for venereal herpes.  
If the determination of one or more of 
these claims remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



